UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to §240.14a-12 PHYTOMEDICAL TECHNOLOGIES, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: PHYTOMEDICAL TECHNOLOGIES, INC. 100 Overlook Drive, 2nd Floor Princeton, New Jersey, 08540 Telephone: 800-611-3388 October 5, 2009 Dear Stockholders: You are cordially invited to attend the 2009 Annual Meeting of Stockholders of PhytoMedical Technologies, Inc. The meeting will be held at 2:00 p.m., local time, on November 23, 2009, at the Marriott Courtyard Somerset, 250 Davidson Avenue, Somerset, New Jersey. Enclosed are the official notice of this meeting, a proxy statement, a form of proxy, and the 2008 Annual Report on Form 10-K for the year ended December 31, 2008. At this meeting you will be asked to; elect directors to serve until the next annual meeting; ratify the selection of the Company's independent auditors for 2009; and transact any other business as may properly come up before the meeting. Please note that attendance at the Annual Meeting will be limited to stockholders of record at the close of business on September 28, 2009, and to guests of the Company. If your shares are registered in your name and you plan to attend the Annual Meeting, please bring the enclosed ballot with you to the meeting. If your shares are held by a broker, bank or other nominee and you plan to attend the meeting, please contact the person responsible for your account regarding your intention to attend the meeting so they will know how you intend to vote your shares at that time. Stockholders who do not expect to attend the Annual Meeting in person may submit their ballot to the Management of the Company at 100 Overlook Drive, 2nd Floor, Princeton, New Jersey, 08540. BY ORDER OF THE BOARD OF DIRECTORS /s/ Greg Wujek Greg Wujek President and CEO NOTICE OF ANNUAL MEETING OF STOCKHOLDERS OF PHYTOMEDICAL TECHNOLOGIES, INC. TO BE HELD NOVEMBER 23, 2009 To the Stockholders of PhytoMedical Technologies, Inc.: NOTICE IS HEREBY GIVEN that the 2009 Annual Meeting of Stockholders (the "Annual Meeting") of PhytoMedical Technologies, Inc., a Nevada corporation (the "Company"), will be held at Marriott Courtyard Somerset, 250 Davidson Avenue, Somerset, New Jersey, on the 23rd day of November, 2009, at 2:00 p.m. (local time) for the following purposes: 1. To elect 3 directors to the Board of Directors to serve until the next Annual Meeting of stockholders or until their respective successors are duly elected and have qualified; 2. To ratify the appointment of Peterson Sullivan, LLP as the Company's independent auditor for the fiscal year ending December 31, 2009; and 3. To transact any and all other business that may properly come before the Annual Meeting or any adjournment(s) thereof. Pursuant to the Company's Bylaws (the "Bylaws"), the record date (the "Record Date") for the determination of stockholders entitled to notice of and to vote at such meeting or any adjournment(s) is the close of business on September 28, 2009. Only holders of record of the Company's Common Stock at the close of business on the Record Date are entitled to notice of and to vote at the Annual Meeting. Shares can be voted at the Annual Meeting only if the holder is present or represented by proxy. The stock transfer books will not be closed. A copy of the Company's 2008 Annual Report to Stockholders, in the form of the 10-K filed with the Securities and Exchange Commission, which includes audited financial statements, has been included in this mailing to the Company's stockholders. A list of stockholders entitled to vote at the Annual Meeting will be available for examination at the offices of the Company for ten (10) days prior to the Annual Meeting. You are cordially invited to attend the Annual Meeting; whether or not you expect to attend the meeting in person, however, you are urged to mark, sign, date, and mail or telefax the enclosed form of proxy promptly so that your shares of stock may be represented and voted in accordance with your wishes and in order that the presence of a quorum may be assured at the meeting. Your proxy will be returned to you if you should be present at the Annual Meeting and should request its return in the manner provided for revocation of proxies on the initial page of the enclosed proxy statement. BY ORDER OF THE BOARD OF DIRECTORS /s/ Greg Wujek Greg Wujek President and CEO Princeton, NJ October 5, 2009 PHYTOMEDICAL TECHNOLOGIES, INC. 100 Overlook Drive, 2nd Floor Princeton, New Jersey, 08540 PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS TO BE HELD NOVEMBER 23, 2009 SOLICITATION AND REVOCABILITY OF PROXIES The accompanying proxy is solicited by the Board of Directors on behalf of PhytoMedical Technologies, Inc., a Nevada corporation (the "Company"), to be voted at the 2009 Annual Meeting of Stockholders of the Company (the "Annual Meeting") to be held on Monday, November 23, 2009, at the time and place and for the purposes set forth in the accompanying Notice of Annual Stockholders (the "Notice") and at any adjournment(s) thereof. When proxies in the accompanying form are properly executed and received, the shares represented thereby will be voted at the Annual Meeting in accordance with the directions noted thereon; if no direction is indicated, such shares will be voted FOR the Proposals; 1. To elect 3 directors to the Board of Directors to serve until the next Annual Meeting of stockholders or until their respective successors are duly elected and have qualified; 2. To ratify the appointment of Peterson Sullivan, LLP as the Company's independent auditor for the fiscal year ending December 31, 2009; and 3. To transact any and all other business that may properly come before the Annual Meeting or any adjournment(s) thereof. The executive offices of the Company are located at, and the mailing address of the Company is, 100 Overlook Drive, 2nd Floor, Princeton, New Jersey, 08540. Management does not anticipate that any matters will be presented at the Annual Meeting other than matters set forth in the Notice. This proxy statement (the "Proxy Statement") and accompanying proxy are being mailed on or about October 12, 2009. The Company's Annual Report on Form 10-K (the "2008 Annual Report"), which serves as the Annual Report to Stockholders, covering the Company's fiscal year ended December 31, 2008, is attached. Any stockholder of the Company giving a proxy has the right to revoke their proxy at any time prior to the voting thereof by voting in person at the Annual Meeting, by delivering a duly executed proxy bearing a later date or by giving written notice of revocation to the Company addressed to Mr. Greg Wujek, President, 100 Overlook Drive, 2nd Floor, Princeton, New Jersey, 08540; no such written notice shall be effective, however, until such notice of revocation has been received by the Company at or prior to the Annual Meeting. In addition to the solicitation of proxies by use of the mail, officers and regular employees of the Company may solicit the return of proxies, either by mail, telephone, telefax, telegraph or through personal contact. Such officers and employees will not be additionally compensated but will be reimbursed for out-of-pocket expenses. Brokerage houses and other custodians, nominees, and fiduciaries will, in connection with shares of the Company's common stock, $0.00001 par value per share (the "Common Stock"), registered in their names, be requested to forward solicitation material to the beneficial owners of such shares of Common Stock. The cost of preparing, printing, assembling, and mailing the 2008 Annual Report, the Notice, this Proxy Statement, and the enclosed form of proxy, as well as the cost of forwarding solicitation materials to the beneficial owners of shares of Common Stock and other costs of solicitation, are to be borne by the Company. QUORUM AND VOTING The record date for the determination of stockholders entitled to notice of and to vote at the Annual Meeting was the close of business on September 28, 2009 (the "Record Date"). On the Record Date, there were 200,398,290 shares of Common Stock issued and outstanding. 1 Each share of Common Stock is entitled to one vote on all matters to be acted upon at the Annual Meeting, and neither the Company's Certificate of Incorporation (the "Certificate of Incorporation") nor its Bylaws allow for cumulative voting rights. The presence, in person or by proxy, of the holders of a majority of the issued and outstanding Common Stock entitled to vote at the meeting is necessary to constitute a quorum to transact business. If a quorum is not present or represented at the Annual Meeting, the stockholders entitled to vote thereat, present in person or by proxy, may adjourn the Annual Meeting from time to time without notice or other announcement until a quorum is present or represented. Assuming the presence of a quorum, the affirmative vote of a plurality of votes cast is required for the election of each of the nominees for director. A majority of the votes represented and entitled to vote at the Annual Meeting will be required for the approval of all other matters to be voted upon. Abstentions and broker non-votes will each be counted towards the presence of a quorum, but (i) will not be counted as votes cast and, accordingly, will have no effect on the plurality vote required for the election of directors, and (ii) will be counted as votes represented at the Annual Meeting and, accordingly, will have the effect of a vote "against" all other matters to be acted upon. Proxies in the accompanying form which are properly executed and returned to the Company will be voted at the Annual Meeting in accordance with the instructions contained in such proxies and, at the discretion of the proxy holders, on such other matters as may properly come before the meeting. Where no such instructions are given, the shares will be voted for the proposals: 1. To elect 3 directors to the Board of Directors to serve until the next Annual Meeting of stockholders or until their respective successors are duly elected and have qualified; 2. To ratify the appointment of Peterson Sullivan, LLP as the Company's independent auditor for the fiscal year ending December 31, 2009; and 3. To transact any and all other business that may properly come before the Annual Meeting or any adjournment(s) thereof. SUMMARY The Company, a Nevada Corporation, has an authorized capital of 301,000,000 shares of which 300,000,000 shares are $0.00001 par value common stock, with 200,398,290 outstanding, and 1,000,000 shares are $0.25 par value preferred stock, of which none are outstanding. PhytoMedical Technologies, Inc., together with its wholly owned subsidiaries, is a pharmaceutical company focused on research, development and commercialization of pharmaceutical products. The Company's 2008 Annual Report provides a review of our operations during the past year. The following is a brief summary of certain information contained elsewhere in this Proxy Statement. This summary is not intended to be complete and is qualified in all respects by reference to the detailed information appearing elsewhere in this Proxy Statement and the exhibit hereto. THE MEETING Date, Time and Place of the Annual Meeting The Annual Meeting of PhytoMedical Technologies, Inc. is scheduled to be held on November 23, 2009, at 2:00 p.m. (local time) at the Marriott Courtyard Somerset, 250 Davidson Avenue, Somerset, New Jersey. Record Date Only holders of record of shares of Common Stock at the close of business on September 28, 2009, are entitled to receive notice of and to vote at the Annual Meeting. 2 Vote Required Assuming the presence of a quorum, the affirmative vote of a plurality of votes cast is required for the election of each of the nominees for director. A majority of the votes cast with a quorum present at the Annual Meeting will be required for the approval of all other matters to be voted upon. Accountants Peterson Sullivan, LLP has been selected by the Company to act as its independent auditor for 2009. It is not expected that the representatives of Peterson Sullivan, LLP will attend the Annual Meeting or be available to answer questions from the stockholders. Communications with the Board of Directors Stockholders who wish to communicate with the Board of Directors may do so by addressing their correspondence to the Board of Directors at PhytoMedical Technologies, Inc., Attention: Investor Relations, 100 Overlook Drive, 2nd Floor, Princeton, NJ 08540. The Board of Directors has approved a process pursuant to which the Chief Executive Officer shall review and forward correspondence to the appropriate director or group of directors for response. Recommendations THE BOARD OF DIRECTORS OF THE COMPANY UNANIMOUSLY RECOMMENDS THAT THE COMPANY'S STOCKHOLDERS VOTE FOR EACH OF THE NOMINEES FOR DIRECTOR ("PROPOSAL 1"), AND A VOTE FOR THE RATIFICATION OF THE APPOINTMENT OF PETERSON SULLIVAN, LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009 ("PROPOSAL 2"). PROPOSAL NO. 1: ELECTION OF BOARD MEMBERS Nominees The Company's Board of Directors is currently comprised of three directors. Each of the nominees is presently a director of the Company. If so directed in the enclosed proxy, the persons named in such proxy will vote the shares represented by such proxy for the election of the following named nominees for the office of director of the Company, to hold office until next annual meeting of the stockholders or until their respective successors shall have been duly elected and shall have qualified. Information Concerning Nominees Name Age Position Director/Officer Since Greg Wujek 47 Director, President and CEO April 2006 Gary Branning 55 Director September 2006 Raymond Krauss 47 Director, CFO, Secretary, Treasurer October 2007 The Board of Directors does not contemplate that any of the above-named nominees for director will refuse or be unable to accept election as a director of the Company, or be unable to serve as a director of the Company. Should any of them become unavailable for nomination or election or refuse to be nominated or to accept election as a director of the Company, then the persons named in the enclosed form of proxy intend to vote the shares represented in such proxy for the election of such other person or persons as may be nominated or designated by the Board of Directors. No nominee is related by blood, marriage, or adoption to another nominee or to any executive officer of the Company or its subsidiaries or affiliates. Assuming the presence of a quorum, each of the nominees for director of the Company requires for his election the approval of a plurality of the votes cast by the shares of Common Stock entitled to vote at the Annual Meeting. The Board of Directors regard all of the individuals being nominated to the Board as extremely competent professionals with many years of experience in different fields of endeavor, including sales and marketing, management, healthcare, and corporate finance and development. The Board feels that this collective base of experience and knowledge is crucial in the overall development of the Company's business. 3 Information Concerning Current Officers and Directors The following narrative describes the positions held by the Company's current officers and directors. During 2008, each board member attended at least 75% of the board meetings that were held while they were in office. GREG WUJEK (Age 47). President, Chief Executive Officer, Director. Mr. Greg Wujek earned his Bachelors degree in Science from Illinois State University in 1986. From November 2000 to May 2005, Mr. Wujek was employed by Andrx Laboratories. During his tenure at Andrx Laboratories, Mr. Wujek managed a team of over 450 individuals, and held several positions, including Vice President of Business Development, Vice President of Sales, as well as Vice President of Managed Care. During June 2005 to September 2005, Mr. Wujek performed independent consulting services for branded pharmaceutical companies. Consulting services ranged from sales management training, optimizing sales, managed care, and sales operations. From September 2005 to March 2006, Mr. Wujek was employed by Savient Pharmaceuticals, where he held the position of Vice President, Sales, and was responsible for sales, operations, training, and managed care. Mr. Wujek joined the Company as President, Chief Executive Officer and Director on April 3, 2006. GARY BRANNING (Age 55). Director. Mr. Branning received his Bachelor of Science degree in Business Administration from Wagner College, on Staten Island, NY, and an MBA in finance from Fairleigh Dickinson University. In 2001, Mr. Branning joined Pharmacia Corporation. Mr. Branning was the Executive Director of Managed Markets Marketing for Pharmacia Corporation. The Marketing Unit of the Managed Markets Marketing of Pharmacia was a service organization focused on the development of brand programs, value added services and health management programs in managed markets. In 2003, Mr. Branning joined Managed Market Resources, a health care consulting and medical communications company as Managing Partner and Senior Vice President of Managed Market Resources. Mr. Brannings responsibilities included strategic consulting, new product development, business development, and executing Managed Market Resources sales and marketing plans. Mr. Branning joined the Company as a Director on September 13, 2006. RAYMOND KRAUSS (Age 47). Director. Mr. Krauss, earned his B.S. in Biology from North Central College, Naperville, IL in 1984 and his M.S. in Physiology (emphasis on Cardiovascular Health) from Benedictine University, Lisle, IL in 1986. In March 2001 through March 2005, Mr. Krauss became a partner in Argavest, Inc., a regional leader in quality respiratory and critical care refurbished equipment, where he served as Vice President of Business Development. In March 2005, Mr. Krauss launched RK Capital Group, an international medical equipment sales organization, where he continues to serve as President and Owner. In July 2007, Mr. Raymond Krauss acquired the Illinois/Wisconsin office of HealthCare Recruiters International where he serves as President and Owner. Mr. Krauss joined the Company as a Director on October 11, 2007. There are no family relationships among or between any of our officers and directors. During the past five years, except as set forth below, none of our directors, executive officers, promoters or control persons has been: (a) the subject of any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; (b) convicted in a criminal proceeding or is subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); (c) subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or (d) found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), requires the Company's directors, officers and persons who own more than 10 percent of a registered class of the Company's equity securities, to file reports of ownership and changes in ownership with the Securities and Exchange Commission ("the Commission"). Directors, officers and greater than 10 percent beneficial owners are required by applicable regulations to furnish the Company with copies of all forms they file with the Commission pursuant to Section 16(a). Other than Mr. Harmel S. Rayat, the Company is not aware of any beneficial owner of more than 10 percent of its registered Common Stock for purposes of Section 16(a). 4 Based solely upon a review of the copies of the forms furnished to the Company, the Company believes that during fiscal 2008 all filing requirements applicable to its directors and executive officers were satisfied. Director Compensation Certain Directors of the Company are a paid a stipend of $250 per month, plus $100 for each Directors meeting attended. All Directors are reimbursed for any out-of-pocket meeting expenses. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE ELECTION OF EACH OF THE INDIVIDUALS NOMINATED FOR ELECTION AS A DIRECTOR. PROPOSAL NO. 2: THE RATIFICATION OF THE APPOINTMENT OF PETERSON SULLIVAN, LLP AS THE COMPANYS INDEPENDENT AUDITOR The Board of Directors has selected Peterson Sullivan, LLP as independent auditors for the Company for the fiscal year ending December 31, 2009, subject to ratification of the selection by shareholders. Peterson Sullivan, LLP has served as independent public accountants for the Company since March 13, 2006. To the knowledge of the Company, at no time has Peterson Sullivan, LLP had any direct or indirect financial interest in or any connection with the Company or any of its subsidiaries other than in connection with services rendered to the Company as described below. It is not expected that the representatives of Peterson Sullivan, LLP or any other auditors will attend the Annual Meeting. Peterson Sullivan, LLP has not indicated their desire to make a statement. They will respond to written questions submitted to the Company. During and for the year ended December 31, 2008, Peterson Sullivan, LLP provided the following audit, audit-related and other professional services for the Company. The services were as follows: the audit of the annual financial statements included in the Companys Form 10-K; Consultation in connection with various tax and accounting matters; and Certain other professional services. The Company does not currently have an audit committee. The following table presents aggregate fees for professional services rendered by Peterson Sullivan, LLP for the years ended December 31, 2008 and 2007. Year Ended Year Ended December 31, December 31, Audit fees $23,126 $21,939 Audit-related fees - - Tax fees 11,096 - All other fees - - Total $34,222 $21,939 5 Audit Fees Audit Fees for the years ended December 31, 2008 and 2007 consist of the aggregate fees billed by Peterson Sullivan, LLP for the audit of the consolidated financial statements included in the Annual Report on Form 10-K and review of interim consolidated financial statements included in the quarterly reports on Form 10-Q for the years ended December 31, 2008 and 2007. Tax Fees Tax Fees for the years ended December 31, 2008 and 2007 consist of the aggregate fees billed by Peterson Sullivan, LLP for tax compliance, tax advice and tax planning. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE RATIFICATION OF T HE APPOINTMENT OF PETERSON SULLIVAN, LLP AS THE COMPANY'S INDEPENDENT AUDITOR . SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth certain information as of September 28, 2009 by (i) all persons who are known to the Company to beneficially own more than 5% of the outstanding shares of the Companys common stock, and (ii) by each director, director nominee, and executive officer and (iii) by all executive officers and directors as a group: Name and Address of Beneficial Owner Positions and Offices Held Number of Shares Beneficially Owned Percent of Class Greg Wujek 100 Overlook Drive, 2nd Floor, Princeton, NJ 08540 President, Chief Executive Officer, and Director -0- (2) -0- % Gary Branning 100 Overlook Drive, 2nd Floor Princeton, NJ 08540 Director, Former Chief Financial Officer -0- -0- % Raymond Krauss 100 Overlook Drive, 2nd Floor Princeton, NJ 08540 Chief Financial Officer, Secretary, Treasurer 3,500 -0- % Harmel S. Rayat Suite 216  1628 West 1 st Avenue Vancouver, British Columbia, V6J 1G1 Stockholder 85,730,171 42.8 % Jasvir Rayat 3095 West 36 th Avenue Vancouver, British Columbia V6N 2S7 Stockholder 6.1 % Kundan Rayat 54-8533 Cumberland Pl Burnaby, British Columbia, V6B 6E4 Stockholder 5.6 % All Directors and Officers as a Group (3 persons) 3,500 -0- % 6 Calculated pursuant to rule 13d-3(d) of the Exchange Act. Beneficial ownership is calculated based on 200,398,290 shares of common stock issued and outstanding on a fully diluted basis as of February 17, 2009. Unless otherwise stated below, each such person has sole voting and investment power with respect to all such shares. Under Rule 13d-3(d) of the Exchange Act, shares not outstanding which are subject to options, warrants, rights or conversion privileges exercisable within 60 days are deemed outstanding for the purpose of calculating the number and percentage owned by such person, but are not deemed outstanding for the purpose of calculating the percentage owned by each other person listed. On April 6, 2006, the Company appointed Mr. Greg Wujek to the positions of President and Chief Executive Officer. Pursuant to an Employment Agreement with Mr. Greg Wujek, the Board approved an annual salary of $225,000, a one-time payment of $16,437 for reimbursement of certain expenses incurred in connection with the acceptance of employment, and a stock option to purchase up to 2,250,000 shares of the Companys common stock, subject to certain vesting requirements, at an exercise price of $1.22. . On August 1, 2006, the Company cancelled the stock option granted to Mr. Wujek in April 2006 for 2,250,000 stock options and simultaneously entered into a stock option agreement with Mr. Wujek for the purchase of up to 2,000,000 shares of common stock, subject to certain vesting requirements, at an exercise price of $0.52 per share, expiring July 31, 2016. The stock option to purchase up to 2,000,000 shares of common stock vests as follows: (a) 250,000 options shall vest if and when an Investigational New Drug (IND) application is filed for any current or future compounds; (b) 250,000 options shall vest if and when a phase I clinical trial is commenced for any current or future compounds; and (c) 1,500,000 options shall vest if and when the Company or a wholly owned subsidiary or any one current or future compound is acquired, in whole or in part, or when either through the Company or a subsidiary, enters into a strategic collaborative agreement for any one current or future compound, provided that the Companys Board of Directors has approved, by written resolution, any such acquisition, sale or agreement. The Company expected that the first 250,000 stock options would vest at around 12 months from the date of grant, the second 250,000 stock options would vest at around 18 months from the date of grant and the remaining 1,500,000 stock options would vest at around 12 months from the date of grant. At February 17, 2009, none of the vesting requirements of the 2,000,000 stock options had been met and thus none of the 2,000,000 stock options were exercisable. The Company does not anticipate that they will become exercisable within 60 days. Thus, they are excluded from the beneficial ownership table. Mr. Branning was appointed to the position of CFO on September 5, 2008 and resigned effective December 11, 2008. Mr. Krauss was appointed to the positions of CFO, Secretary and Treasurer on December 11, 2008 to fill the vacancy created by the resignation of Mr. Branning. Represents shares owned by 1420525 Alberta Ltd., a private Alberta corporation wholly owned by Mr. Rayat. Voting Intentions of Certain Beneficial Owners and Management The Company's directors and officers have advised that they will vote the 3,500 shares owned or controlled by them FOR each of the Proposals in this Proxy Statement. These shares represented 0.0% of the outstanding Common Stock of the Company as of September 28, 2009. Remuneration and Executive Compensation The following table shows, for the three-year period ended December 31, 2008, the cash compensation paid by the Company, as well as certain other compensation paid for such year, to the Company's Chief Executive Officer and the Company's other most highly compensated executive officers. Except as set forth on the following table, no executive officer of the Company had a total annual salary and bonus for 2008 that exceeded $100,000. 7 SUMMARY COMPENSATION TABLE The following table summarizes the compensation earned by the Named Executive Officers during the fiscal years ended December 31, 2008, 2007 and 2006. Name and Principal Position Year Salary ($) Option Awards All Other Compensation Total Greg Wujek President, CEO, Director 13,624 - - 238,624 Gary Branning Director, Former CFO - 5,000 5,000 Raymond Krauss CFO, Secretary, Treasurer - On April 6, 2006, the Company appointed Mr. Greg Wujek to the positions of President and Chief Executive Officer. Pursuant to an Employment Agreement with Mr. Greg Wujek, the Board approved an annual salary of $225,000, a one-time payment of $16,437 for reimbursement of certain expenses incurred in connection with the acceptance of employment, and a stock option to purchase up to 2,250,000 shares of the Companys common stock, subject to certain vesting requirements, at an exercise price of $1.22. On August 1, 2006, the Company cancelled the stock option granted to Mr. Wujek in April 2006 for 2,250,000 stock options and simultaneously entered into a stock option agreement with Mr. Wujek for the purchase of up to 2,000,000 shares of common stock, subject to certain vesting requirements, at an exercise price of $0.52 per share, expiring July 31, 2016. The stock option to purchase up to 2,000,000 shares of common stock vests as follows: (a) 250,000 options shall vest if and when an Investigational New Drug (IND) application is filed for any current or future compounds; (b) 250,000 options shall vest if and when a phase I clinical trial is commenced for any current or future compounds; and (c) 1,500,000 options shall vest if and when the Company or a wholly owned subsidiary or any one current or future compound is acquired, in whole or in part, or when either through the Company or a subsidiary, enters into a strategic collaborative agreement for any one current or future compound, provided that the Companys Board of Directors has approved, by written resolution, any such acquisition, sale or agreement. The Company expected that the first 250,000 stock options would vest at around 12 months from the date of grant, the second 250,000 stock options would vest at around 18 months from the date of grant and the remaining 1,500,000 stock options would vest at around 12 months from the date of grant. The Company accounted for the cancellation and re-issuance of the stock option as a modification of terms in accordance with SFAS 123(R), resulting in additional stock-based compensation expense for the excess of the fair value of the replacement award over the fair value of the cancelled award at the cancellation date. The fair value of the stock option as a result of the cancellation and re-issuance was $2,667,500. The fair value of each batch of stock options was amortized over their expected service periods, which the Company reassessed on a periodic basis. During the years ended December 31, 2008, 2007, and 2006 the Company recognized $13,624, $1,210,568, and $1,443,308, respectively, of stock-based compensation expense related to the 2,000,000 stock options granted to Mr. Wujek. At December 31, 2008, there was no unrecognized stock-compensation expense related to the 2,000,000 stock option grant. At December 31, 2008, none of the vesting requirements of the 2,000,000 stock options had been met and thus none of the 2,000,000 stock options were exercisable. 8 Mr. Branning was appointed to the position of CFO on September 5, 2008 and resigned on December 11, 2008. The amount included in the All Other Compensation column represents non-employee director fees. Non-employee directors receive monthly cash compensation of $250. Mr. Branning was not an employee of the Company and did not receive additional compensation for the period of time when he served as the Companys CFO. Mr. Krauss was appointed to the positions of CFO, Secretary and Treasurer on December 11, 2008 to fill the vacancy created by the resignation of Mr. Branning. The amount included in the All Other Compensation column represents non-employee director fees. Non-employee directors receive monthly cash compensation of $250. Mr. Krauss did not receive additional compensation for the period of time when he served as the Companys CFO. This column reflects the dollar amount recognized for financial statement reporting purposes in accordance with applicable SEC rules and guidance and FAS 123R for stock options and warrants, which may include amounts from awards made in and prior to the years shown. For information regarding significant factors, assumptions and methodologies used in determining the fair value of the Company's stock options and warrants, see Note 11 Stock Options and Note 12 Warrants to the Consolidated Financial Statements included in this Form 10-K. Stock Option Grants in Last Fiscal Year Shown below is further information regarding employee stock options awarded during 2007 to the named officers and directors: Number of % of Total Securities Options Granted Underlying to Employees Exercise Expiration Name Options in 2008 Price ($/sh) Date Greg Wujek 0 0 n/a n/a Raymond Krauss 0 0 n/a n/a Gary Branning 0 0 n/a n/a Raymond Krauss 0 0 n/a n/a Harmel Rayat (1) 0 0 n/a n/a (1) Mr. Harmel Rayat resigned as a CFO, Secretary, Treasurer and Director on September 5, 2008. Aggregated Option Exercises during Last Fiscal Year and Year End Option Values The following table shows certain information about unexercised options at year-end with respect to the named officers and directors: Common Shares Underlying Unexercised Value of Unexercised In-the-money Options on December 31, 2007 Options on December 31, 2007 Name Exercisable Unexercisable Exercisable Unexercisable Greg Wujek 0 2,000,000 0 $600,000 Gary Branning 0 0 0 0 Raymond Krauss 0 0 0 0 Harmel Rayat (1) 0 0 0 0 (1) Mr. Harmel Rayat resigned as a CFO, Secretary, Treasurer and Director on September 5, 2008. Related Transactions Directors Fees: During the year ended December 31, 2008, the Company charged $9,750 (2007: $3,400) to operations for director fees incurred for services rendered. Notes Payable: The Company had arranged with Mr. Harmel S. Rayat, former Chief Financial Officer, Director, and majority shareholder of the Company, a loan amount up to $2,500,000 that may be drawn down on an as needed basis at a rate of prime plus 3%. Effective September 15, 2008, Mr. Rayat and the Company terminated this loan agreement. During the year ended December 31, 2008, the Company repaid $250,000 to Mr. Rayat with the accrued interest of $67,664. At December 31, 2008, the Company had an unsecured promissory note pursuant to this loan agreement in the amount of $750,000 payable to Mr. Rayat, which was due on March 8, 2006 and bears interest at an annual rate of 8.50%. At December 31, 2008, accrued interest on the $750,000 remaining 9 promissory note was $243,473 and is included in interest payable. The entire principal and accrued interest is due and payable on demand. All related party transactions are recorded at the exchange amount established and agreed to between related parties and are in the normal course of business. Operating Expenses: Other operating expenses include travel and entertainment, rent, office supplies, printing and mailing, information technology related fees and other administrative costs. Other operating expenses decreased $32,998 during the year ended December 31, 2008 compared to the same period in 2007 partially due to a decrease in rent of $24,496 as a result of the Company closing its administrative office in Vancouver, Canada, effective August 31, 2008. During the year ended December 31, 2008, the Company recorded a loss on disposal of fixed assets of $8,068 for equipment that was either no longer in service or deemed obsolete. Substantially all of this equipment was located at the Companys administrative office in Vancouver, Canada. Depreciation expense for the year ended December 31, 2008 was $2,022 compared to $9,451 for the year ended December 31, 2007. PROPERTIES The Company's corporate office is located at 100 Overlook Drive, 2nd Floor, Princeton, New Jersey, 08540. Until August 31, 2008, the Companys administrative office was located at 1628 West First Avenue, Suite 216, Vancouver, British Columbia, Canada, V6J 1G1. This premise in Vancouver, British Columbia is owned by a private corporation controlled by a former director and a controlling shareholder of the Company. Effective August 31, 2008, the Company closed its administrative office in Vancouver, British Columbia, Canada, terminating all of its employees in Vancouver, British Columbia. COPIES OF FORM 10-K The Company hereby undertakes to provide without charge to each person, including any beneficial owner, to whom a copy of this Proxy Statement has been delivered, on the written request of any such person, a copy of the Company's most recent Form 10-K. Written requests for such copies should be directed to Greg Wujek, President of the Company, at 100 Overlook Drive, 2nd Floor, Princeton, New Jersey, 08540. 10 PHYTOMEDICAL TECHNOLOGIES, INC. 100 Overlook Drive, 2nd Floor Princeton, New Jersey, 08540 PROXY FOR 2 This proxy is solicited on behalf of the Board of Directors of PhytoMedical Technologies, Inc. The undersigned, a stockholder of PhytoMedical Technologies, Inc. (the Company) hereby constitutes and appoints each of Mr. Greg Wujek and Mr. Raymond Krauss the attorney, agent and proxy of the undersigned, with full power of substitution, for and in the name, place and stead of the undersigned, to vote and act with respect to all of shares of the Common Stock of the Company standing in name of the undersigned or in respect of which the undersigned is entitled to vote, with all powers of the undersigned would process if personally present at such meeting upon the following matters, and otherwise in his discretion: FOR AGAINST ABSTENTION ITEM 1. To elect directors to serve until the next annual meeting of stockholders or until their successors are elected and have qualified. Mr. Greg Wujek [ ] [ ] [ ] Mr. Gary Branning [ ] [ ] [ ] Mr. Raymond Krauss [ ] [ ] [ ] ITEM 2. To ratify the appointment of Peterson Sullivan, LLP for the fiscal year ending December 31, 2009 [ ] [ ] [ ] ITEM 3. To transact any such other business as may properly come before the meeting or an adjournment (s) therefore. [ ] [ ] [ ] If no direction is indicated, this proxy will be voted in the discretion of the proxy holder. Please date, sign and print your name on this proxy exactly as your name appears on your stock certificate and return immediately to the address printed above. DATED: NO. OF SHARES: SIGNATURE: PRINT NAME: 11 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-28790 PHYTOMEDICAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 87-0429962 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Overlook Drive, 2nd Floor Princeton, New Jersey (Zip Code) (Address of principal executive offices) (800) 611-3388 (Registrants telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to Section12(g)of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.00001 par value per share OTC Bulletin Board Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.
